Citation Nr: 0116804	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for residuals of a 
service connected compression fracture of the L-1 vertebra.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had military service from September 1976 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was filed 
and a statement of the case was issued in October of 1999; a 
substantive appeal was filed in December 1999.  The veteran 
requested a Board hearing at the RO, but was unable to report 
due to incarceration.  

In a November 2000 Statement of Accredited Representation in 
Appealed Case (VA Form 646), the veteran's representative 
raised a claim of clear and unmistakable error in a February 
1990 rating decision.  This matter is hereby referred to the 
RO for appropriate action.  


REMAND

The record shows that service connection has been established 
for a disability described for rating purposes as residuals 
of an L1 compression fracture due to an in service injury.  
However, medical evidence shows post-service low back 
injuries and also shows post-service evidence of possible 
disc and vertebral problems.  

The statement of the case reflects that a VA examination for 
rating purposes was not conducted because the veteran is 
incarcerated.  The RO indicated that it did not have 
authority to pay for the veteran's travel expenses.  VA has a 
duty to assist veterans in developing facts pertinent to 
their claims for benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, in the case of an incarcerated veteran, VA 
must be sure to provide appropriate assistance tailored to 
the veteran's circumstances.  Bolton v. Brown, 8 Vet. App. 
185 (1995).  In Bolton, the United States Court of Appeals 
for Veterans Claims (Court) appeared to indicate that 
consideration must be given to whether a fee-basis physician 
could be obtained to conduct an examination in the 
correctional facility or whether a VA physician could be 
directed to conduct an examination in the correctional 
facility.  The Board also believes it reasonable to assume 
that some correctional facilities may have physicians 
employed at the facility who could perform an examination for 
rating purposes.  The RO's efforts in this regard must be 
documented in detail to show the efforts expended by the RO 
to assist the veteran. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
to ensure compliance with all 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

2.  The RO should attempt to arrange for 
an examination of the veteran's low back 
in the correctional facility either by an 
appropriate fee-basis physician or VA 
physician or, if necessary, by a 
physician employed at the correctional 
facility.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner should 
differentiate, to the extent possible, 
symptomatology due to the in-service back 
injury or the service-connected 
compression fracture as opposed to 
symptomatology due to any other low back 
disorder(s) or injuries acquired after 
service.  Range of motion studies should 
be accomplished, and the examiner should 
also address whether the veteran 
experiences any additional functional 
loss due to pain, fatigue, weakness, or 
incoordination, and whether such limiting 
factors are related to the veteran's 
service-connected injury.  A detailed 
rationale for all opinions expressed 
would be helpful and is hereby requested.  
If, due to the veteran's circumstances, 
an examination cannot be accomplished, 
the record should include a clear 
explanation of why.

3.  The RO should then review the 
expanded record and determine if 
assignment of a compensable evaluation 
for the veteran's service-connected L1 
compression fracture is warranted.  The 
RO should also specifically consider the 
veteran's contention that an additional 
10 percent rating is warranted for 
demonstrable vertebral deformity. The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review of all issues which may 
be in appellate status at that time. 

The veteran and his representative have the right to submit 
additional evidence and argument in connection with the 
matter or matters addressed by the Board in this remand. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the Untied States Court of Appeals 
for Veterans Claims for additional development or other 
approproate4 action must be handled in an expeditious manner.  
See The Veterans' benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes).  In addition, VBA's 
Adjudication and Procedure Manual, M21-1, part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



